             Case 8:14-bk-14105-SC                  Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41                                       Desc
                                                      Main Document    Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address
    Jeremy V. Richards (CA Bar No. 102300)
    Teddy M. Kapur (CA Bar No. 242486)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., Suite 1300
    Los Angeles, CA 90067
    Telephone: 310/277/6910
    Facsimile: 310/201/0760
    Email: jrichards@pszjlaw.com
           tkapur@pszjlaw.com

         Individual appearing without an attorney
         Attorney for:
    Richard M. Pachulski, Plan Administrator and former
    Chapter 11 Trustee for Randall William Blanchard
                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                     CASE NO.: 8:14-bk-14105-SC


    RANDALL WILLIAM BLANCHARD, aka RANDY                                       CHAPTER: 11
    BLANCHARD,

                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                Debtor(s)      BANKRUPTCY CASE RE: (title of motion1)
                                                                               MOTION FOR APPROVAL OF DISTRIBUTION OF
                                                                               SEASMOKE PROJECT PROCEEDS
                                                                               and
                                                                               NOTICE OF PLAN DISTRIBUTIONS AND AMENDED
                                                                               PLAN RESERVES ESTABLISHED BY PLAN
                                                                               ADMINISTRATOR




    PLEASE TAKE NOTE that the order titled ORDER APPROVING DISTRIBUTION OF SEASMOKE PROJECT

    PROCEEDS, SUBJECT TO HOLD BACK OF FUNDS



    was lodged on (date) September 13, 2019 and is attached. This order relates to the motion and notice which are

     docket nos. 785 and 793 .




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:324462.1 68704/003
        Case 8:14-bk-14105-SC                   Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41                                       Desc
                                                  Main Document    Page 2 of 6




                                                 EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                                                  F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:324462.1 68704/003
                                                                   Case 8:14-bk-14105-SC            Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41          Desc
                                                                                                      Main Document    Page 3 of 6


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       Teddy M. Kapur (CA Bar No. 242486)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            tkapur@pszjlaw.com

                                                                   6   Attorneys for Richard M. Pachulski,
                                                                       Plan Administrator and former Chapter 11
                                                                   7   Trustee for Randall William Blanchard

                                                                   8

                                                                   9                                UNITED STATES BANKRUPTCY COURT

                                                                  10                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                         SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12 In re:                                            Case No.: 8:14-bk-14105-SC
                                        LOS ANGELES, CALIFORNIA




                                                                  13 RANDALL WILLIAM BLANCHARD, aka                    Chapter 11
                                           ATTORNEYS AT LAW




                                                                     RANDY BLANCHARD,
                                                                  14                                                   ORDER APPROVING DISTRIBUTION OF
                                                                                        Debtor.                        SEASMOKE PROJECT PROCEEDS,
                                                                  15                                                   SUBJECT TO HOLD BACK OF FUNDS

                                                                  16                                                   [Relates to Docket Nos. 785 and 793]
                                                                  17                                                   Hearing Date
                                                                                                                       Date:       September 12, 2019
                                                                  18                                                   Time:       11:00 a.m.
                                                                                                                       Place:      Courtroom 5C
                                                                  19
                                                                                                                                   411 West Fourth Street
                                                                  20                                                               Santa Ana, California
                                                                                                                       Judge:      Honorable Scott C. Clarkson
                                                                  21

                                                                  22           The Court has considered the Motion for Approval of Distribution of Seasmoke Project

                                                                  23   Proceeds [Docket No. 785] (the “Motion”), filed by Richard M. Pachulski in his capacity as the Plan

                                                                  24   Administrator (the “Plan Administrator”) for the bankruptcy estate of Randall William Blanchard

                                                                  25   (the “Estate”) in the above-captioned case. The Court having considered the Motion, the objection

                                                                  26   [Docket No. 790] filed by SMTD LAW LLP (“SMTD Law”), the Plan Administrator’s reply

                                                                  27   [Docket No. 792], the Plan Administrator’s notice of adjusted distributions [Docket No. 793]

                                                                  28

                                                                       DOCS_LA:324430.2 68704/003                     1
                                                                   Case 8:14-bk-14105-SC               Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41                  Desc
                                                                                                         Main Document    Page 4 of 6


                                                                   1   (“Notice of Adjusted Distributions”), and the arguments of counsel presented at the hearing on the

                                                                   2   Motion, for the reasons the Court discussed on the record,

                                                                   3             IT IS HEREBY ORDERED THAT:

                                                                   4             1.       The Motion is GRANTED, subject to the Hold Back provided for below;

                                                                   5             2.       The Plan Administrator is authorized and directed to make the distributions reflected

                                                                   6                      in the Notice of Adjusted Distributions (the “Distributions”), except that the Plan

                                                                   7                      Administrator shall hold back One Hundred Fifty Thousand and 00/100 Dollars

                                                                   8                      ($150,000.00) (the “Hold Back”) from the Estate’s portion of the Seller’s Net

                                                                   9                      Proceeds1 in regards to the claims of SMTD Law that were discussed on the record;

                                                                  10             3.       The Hold Back shall remain in the Plan Administrator’s trust account or may be

                                                                  11                      deposited into the Registry of the Bankruptcy Court subject to further order;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             4.       The Plan Administrator is authorized to execute any documents and take all actions
                                        LOS ANGELES, CALIFORNIA




                                                                  13                      necessary or appropriate to effectuate the Distributions, subject to the Hold Back;
                                           ATTORNEYS AT LAW




                                                                  14             5.       The Plan Administrator and SMTD Law shall meet and confer regarding the claims

                                                                  15                      SMTD Law asserts against the Seller’s Net Proceeds;

                                                                  16             6.       The Plan Administrator and SMTD Law shall appear at a status conference before the

                                                                  17                      Court on October 24, 2019 at 11:00 a.m. and file a status report with respect to

                                                                  18                      SMTD Law’s claims no later than fourteen (14) days prior to the status conference;

                                                                  19                      and

                                                                  20             7.       Notwithstanding Bankruptcy Rule 8002, this Order shall be effective immediately

                                                                  21                      upon its entry.

                                                                  22

                                                                  23                                                              ###

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                       1
                                                                           Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
                                                                       DOCS_LA:324430.2 68704/003                                 2
        Case 8:14-bk-14105-SC                   Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41                                       Desc
                                                  Main Document    Page 5 of 6

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                10100 Santa Monica Blvd., Suite 1300, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 13, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 13, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

Via Federal Express
The Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130
Santa Ana, CA 92701-4593

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 13, 2019                     Melisa DesJardien                                     /s/ Melisa DesJardien
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                                                  F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:324462.1 68704/003
        Case 8:14-bk-14105-SC                   Doc 794 Filed 09/13/19 Entered 09/13/19 12:42:41                                       Desc
                                                  Main Document    Page 6 of 6

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
       8:14-BK-14105-SC
       Reem J Bello rbello@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
       Robert J Berens rjb@smtdlaw.com, srodriguez@smtdlaw.com
       Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
       Frank Cadigan frank.cadigan@usdoj.gov
       Greg P Campbell ch11ecf@aldridgepite.com, gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
       Candace Carlyon ccarlyon@clarkhill.com, Crobertson@clarkhill.com;nrodriguez@clarkhill.com
       Paul B George , beldingt@lanepowell.com
       Paul B George docketing-pdx@lanepowell.com, beldingt@lanepowell.com
       Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       Jeffrey M Goldman goldmanj@pepperlaw.com, allenjs@pepperlaw.com
       Jacob C Gonzales jgonzales@weintraub.com,
        gwaldron@weintraub.com;lgraham@weintraub.com;autodocket@weintraub.com;shamada@weintraub.com
       Matthew Grimshaw mgrimshaw@marshackhays.com, 8649808420@filings.docketbird.com
       Christopher H Hart chart@schnader.com, nwhite@schnader.com
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Teddy M Kapur tkapur@pszjlaw.com
       Ori Katz okatz@sheppardmullin.com,
        cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
       Alan J Kessel kessela@pepperlaw.com, philipsj@pepperlaw.com
       Jeannie Kim jkim@buchalter.com, docket@buchalter.com
       Kay S Kress kressk@pepperlaw.com, henrys@pepperlaw.com
       Adam J McNeile adam@kbklegal.com, sean@kbklegal.com
       Randall P Mroczynski randym@cookseylaw.com
       Brett Ramsaur brett@ramsaurlaw.com, martha.araki@gmail.com;info@ramsaurlaw.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
       Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com

2. SERVED BY UNITED STATES MAIL:

Gary Waldron                                                              Christopher Morrow
Jacob Gonzales                                                            Robert J. Berens
weintraub tobin chediak coleman grodin                                    SMTD Law LLP
23 Corporate Plaza Drive, Suite 200                                       17901 Von Karman Avenue, Suite 500
Newport Beach, CA 92660                                                   Irvine, CA 92614
Jeff Fischbeck                                                            John Ullom
Fishbeck Properties, LLC                                                  2316 NE Redmond-Fall City Road
2 Salinger Court                                                          Suite 628
Coto De Caza, CA 92679                                                    Redmond, WA 98053
Steven Blanchard                                                          John Beed
3216 Idaho Place                                                          17572 Beckwall Lane
Costa Mesa, CA 92626                                                      Huntington Beach, CA 92649
Randall Blanchard                                                         Sean Masterson
Seasmoke Partners, LLC                                                    Vista Bahn Partners, LLC
2222 Martin, Suite 160                                                    1830 Port Wheeler Place
Irvine, CA 92612                                                          Newport Beach, CA 92660



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                                                  F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:324462.1 68704/003
